DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The claims not accurately require that the pre-comminuting of the pulp that happens mechanically occurs in a dry form.
The Examiner is relying of the descriptions of the instant specification to define what dry means for purposes of continued examination.  That is held to be less than 15% moisture as that is what is supported by the instant specification.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-12, and 14is/are rejected under 35 U.S.C. 103 as being unpatentable over Stora, WO 2014/029909 (already of record) in view of Richter, USP 1,842,689.
Regarding claim 1, Stora teaches a method for producing microscale and/or nanoscale fiber material (preamble of claim 1), comprising at least the following method steps:
- mechanically pre-comminuting (claim1 step a and page 4 lines 15-19) cellulose substantially without adding a liquid (no water is added to the pulp other than the water that is already in the pulp prior to this step) in order for the average fiber length of the cellulose will lie in the range of 0.025-6 mm (0.4 mm, claim 9);
- dispersing the dry, mechanically pre-comminuted cellulose in a liquid (step c, claim 1); and
- finely comminuting the cellulose dispersed in the liquid (claim 1 step d) in such a way that a fine comminution mixture is produced (see examples), which contains the liquid and the fiber material comprising the microscale and/or nanoscale fibril agglomerates (the examples and disclosure does not require a separation of the liquid from the MCF or NCF, reading on the claims).
Stora teaches a two-step process where the pre-comminuting of the pulp occurs without adding addition water but is in a slurry form to begin with.  This material is then dried for storage and is then rewetted prior to use in the same fashion as the instant application.
To address the act of pre-comminuting the pulp in a dry state instead of as a slurry, Richter is presented.  In the same field of endeavor of treating cellulose fiber for microscale use, Richter teaches the act of treating the cellulose fiber with a mechanical means (page 2 line 81) and then reduced down into powder form (page 2 lines 95-150) to a length of less than .2 mm (see claim 1).
Richter teaches that this is advantageous because the cellulose powder can be handled in the form of bulk powder to ease further processing and is further advantageous as it increases the reactivity of the cellulose material to future treatments and reactions including being put into slurries (page 2 lines 84-103).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize Richter’s dry pretreating step in the Stora method for the benefit of eliminating the act of having to dry the intermediate product of Stora in a conventional and well known fashion and to increase the ease of handling of a bulk product in powder form which is known to be able to be rewetted in a controllable manner (see page 2 lines 80-105)
Regarding claims 2-4, Stora further teaches that the pulp is mechanically refined (page 4) to a preferred length of more than .4 mm and as much as 2.2 mm (see examples and tables) in the form of a pulp sheet that has been dried for transportation (page 5).  Also see Richter teaches a .2 mm fiber length. 
Regarding claim 6, Stora further teaches that the dried intermediate pulp that is rewetted is dried to a water content of less than 15% (page 4 line 14).  Furthermore, Richter teaches a dry powder for the pretreated pulp.
. Regarding claim 7, Stora further teaches that the solids content is less than 40% (preferable 5%, page 5 line 24).
Regarding claim 8, Stora further teaches the fibrils are 500-1000 or 10-500 nm (less than 10-micron page 5 line 25, see also page 5 lines 14-16)
Regarding claim 9, Stora further teaches the dispersion occurs with a liquid content of at least 60% (bottom of page 7 has a 3% solids dispersion).
Regarding claims 10-12 and 14, Stora further doesn’t teach the presence of visible largely fines (described in page 6-7) and that the finely comminution of the mixture is dried (see examples).
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stora, WO 2014/029909 (already of record) in view of Richter, USP 1,842,689. In further view of Shoseyov, US Patent Publication 2013/0171439.
Regarding claim 15, Stora further teaches that the materials can be utilized for any final product, but is silent on specific processing steps to form the final product form the MCF.
In the same of endeavor of making products with microfibrilated cellulose, Shoseyov teaches that the final products that include a cellulose based composite material to be utilized as insulation material in composites [0022] and are known for their electrical and superconductive properties depending on use [0022 and 0046].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the NFC/MFC produced by Stora that is taught to be a base product to be added to another with the teachings of Shoseyov to create a cellulose based composite that has preferred electrical properties in a conventional manner, as it is simply applying what is already taught in a future application of the Stora product that Stora is merely silent on.
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stora, WO 2014/029909 (already of record) in view of Richter, USP 1,842,689. In further view of Nelson, US Patent Publication 2014/0154756.
Regarding claim 16, Stora further teaches that the materials can be utilized for any final product, but is silent on specific processing steps to form the final product form the MCF.
In the same of endeavor of making products with microfibrilated cellulose, Nelson teaches that the final products that include a cellulose based composite material to be utilized in the manufacturing of many different items including cosmetics and pharmaceuticals [0005].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the NFC/MFC produced by Stora that is taught to be a base product to be added to another with the teachings of Nelson to create a cellulose based composite that has preferred electrical properties in a conventional manner, as it is simply applying what is already taught in a future application of the Stora product that Stora is merely silent on.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748